Title: To John Adams from Thomas Mifflin, 12 May 1797
From: Mifflin, Thomas
To: Adams, John



(copied)
SirPhiladelphia May 12th: 1797

By an Act of the General Assembly of this State, it has become my duty to purchase and import ten thousand stand of arms, for the use of the Militia; but I find that it will be impracticable, at present, to form an advantageous contract, unless I can promise the interference of the American Ministers in Europe, to obtain permission from the respective Governments, for exporting the arms, either from Great Britain, Holland, or Hamburgh; and unless I can obtain from the United States, a remission of the duties, on importation. As the object is of national importance and utility, I take the liberty of requesting, that you will favor me with your sanction upon the first point; and that you will be pleased to submit the second point to the consideration of Congress.
I have the honor to be, with perfect / respect, Sir, / Your Excellency’s Most obedient / humble Servant

Tho. Mifflin